            Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                                    )
                                    )
      Plaintiff,                    )           CIVIL ACTION No. 4:19-CV-2
                                    )
v.                                  )
                                    )           Judge _______________
FAHEED ALBAGMI                      )
MANUEL AVILA                        )
EBERTH CORRALES,                    )
DAVID KNOX                          )
and                                 )
ALVIN OLSON,                        )
                                    )
      Defendants.                   )
____________________________________)


                                         COMPLAINT

       Plaintiff, the United States of America (“United States”), by authority of the Attorney

General of the United States and through the undersigned attorneys, acting on behalf of the

Secretary of the United States Department of the Interior (“DOI”) and the National Park Service

(“NPS”), files this Complaint and alleges:

                                    NATURE OF ACTION

       1.      This is a civil action brought pursuant to the System Unit Resources Protection

Act (“SURPA”), 54 U.S.C. §§ 100721 to 100725, arising from harmful and destructive off-road

driving activities in Big Bend National Park located in West Texas (“Big Bend” or “Park”) on or

about January 17-18, 2015. The United States seeks to recover response costs and damages that



                                                1
            Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 2 of 21



resulted from destruction or loss of, or injuries to, the Park’s resources that were caused by

Defendants Alvin Olson, Faheed Albagmi, Manuel Avila, Eberth Corrales, and David Knox

(collectively, the “Defendants”), pursuant to Section 100722(a) of SURPA, 54 U.S.C.

§ 100722(a).

       2.      The United States is and was at all times pertinent to this Complaint the owner of

the land and other resources within Big Bend where the alleged damages occurred.

       3.      On or about January 17-18, 2015, the Defendants drove at least five vehicles

identifiable as Ford pickup trucks off-road within the boundaries of the Park without

authorization and against the direction of visible Park signs warning that off-road vehicle use is

prohibited. As a result of the Defendants’ off-road driving activities, living and non-living Park

resources were destroyed, lost, or injured. The United States has and will incur response costs

and damages to resources in the Park as a result of Defendants’ activities.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action pursuant to the

Section 100722 of SURPA, 54 U.S.C. § 100722, and 28 U.S.C. §§ 1331, 1345, and 1355.

       5.      Venue is proper within this District pursuant to 28 U.S.C. §§ 1391(b) and (c), and

1395, because the violations complained of, and the claims asserted herein, arose in this District,

and because Big Bend contains damaged federal property that is located in this District.

Additionally, venue is proper in this District because one of the Defendants resides in this

District and the other Defendants reside in this State.




                                                  2
 
            Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 3 of 21



                                       THE DEFENDANTS

       6.      Defendants caused the damages that are the subject of this action. Each

Defendant is a “person” within the meaning of SURPA, 54 U.S.C. §§ 100722(a) and §

100723(a).

       7.      Defendant Faheed Albagmi is an individual defendant, a resident of Katy, Texas,

who operated one or more Ford pickup trucks that drove off-road in Big Bend on or about

January 17-18, 2015.

       8.      Defendant Manuel Avila is an individual defendant, a resident of El Paso, Texas,

who operated one or more Ford pickup trucks that drove off-road in Big Bend on or about

January 17-18, 2015.

       9.      Defendant Eberth Corrales is an individual defendant, a resident of Cypress,

Texas, who operated one or more Ford pickup trucks that drove off-road in Big Bend on or about

January 17-18, 2015.

       10.     Defendant David Knox is an individual defendant, a resident of Dayton, Texas,

who operated one or more Ford pickup trucks that drove off-road in Big Bend on or about

January 17-18, 2015.

       11.     Defendant Alvin Olson is an individual defendant, a resident of Houston, Texas,

who operated one or more Ford pickup trucks that drove off-road in Big Bend on or about

January 17-18, 2015.

                                           AUTHORITY

       12.     The United States is authorized to bring this civil action at the request of the

Secretary of DOI, after a finding by the Secretary of, inter alia, destruction, loss of, or injury to a




                                                   3
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 4 of 21



System unit resource, under SURPA Section 100722, 54 U.S.C. § 100722, and under the

authority of 28 U.S.C. §§ 516 and 519.

                                  STATUTORY BACKGROUND

SURPA

       13.     SURPA provides that “any person that destroys, causes the loss of, or injures any

System unit resource is liable to the United States for response costs and damages resulting from

the destruction, loss, or injury.” 54 U.S.C. § 100722(a).

       14.     Title 54 of the United States Code, which governs the NPS and related programs,

defines a “System unit” of the National Park System as “any area of land and water administered

by the Secretary [of the Interior] . . . for park, monument, historic, parkway, recreational, or other

purposes.” Id. at §§ 100102 and 100501.

       15.     SURPA provides that “System unit resource” means “any living or non-living

resource that is located within the boundaries of a System unit” of the National Park System. 54

U.S.C. § 100721(3)(A).

       16.     “Response costs” are defined in the SURPA as “the costs of actions taken by the

Secretary [of the Interior] to—

               (A) prevent or minimize destruction or loss of or injury to a System unit resource;

               (B) abate or minimize the imminent risk of the destruction, loss, or injury; or

               (C) monitor ongoing effects of incidents causing the destruction, loss, or injury.”

Id. § 100721(2).

       17.     SURPA also provides that the term “damages” includes the following:

               “(A) compensation for—


                                                  4
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 5 of 21



                      (i)     (I) the cost of replacing, restoring, or acquiring the equivalent of a

                      System unit resource; and

                              (II) the value of any significant loss of use of a System unit

                      resource pending its restoration or replacement or the acquisition of an

                      equivalent resource; or

                      (ii) the value of the System unit resource if the System unit resource

                      cannot be replaced or restored; and

               (B) the cost of a damage assessment under section 100723(b) of this title.”

Id. § 100721(1).

                                 GENERAL ALLEGATIONS

Big Bend National Park

       18.     On June 20, 1935, Congress established Big Bend as a National Park in the State

of Texas, passing legislation that would enable the federal government to acquire land to be

“vested in the United States … [and] set apart as a public park for the benefit and enjoyment of

the people.” Enabling Legislation for Big Bend National Park, Pub. L. No. 35-157, 49 Stat. 393

(1935); 16 U.S.C. § 156.

       19.     The enabling legislation for Big Bend directed that the Park’s “administration,

protection, and development” shall be exercised under the direction of the Secretary of the

Interior. Id. Big Bend is administered under the jurisdiction of the NPS.

       20.     After the passage of Big Bend’s enabling legislation, the United States acquired

land from the State of Texas to form the boundaries of Big Bend, and on July 1, 1944, Big Bend

opened to visitors.


                                                 5
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 6 of 21



       21.     The boundary of Big Bend was revised and expanded by Congress on December

29, 1980 (Pub. L. No. 96-607, 94 Stat. 3539 (1980); 16 U.S.C. § 157(c)); and again on December

22, 1987 (Pub. L. No. 100-201, 101 Stat. 1328 (1980); 16 U.S.C. § 157(d)).

       22.     Today, Big Bend encompasses more than 801,000 acres. The resources within

the Park include the Rio Grande River, which forms the international boundary between Mexico

and the United States, and desert and mountain environments that support rich biologic diversity,

including endemic plants and animals.

       23.     Big Bend contains the most representative example of the Chihuahuan Desert

ecosystem in the United States.

       24.     The desert environment within the Park contains “desert pavements.” Desert

pavements are fragile, closely packed, and interlocking fragmented rock surfaces in arid areas

that are formed over time from movement caused by wind action and water erosion.

       25.     Desert pavements in Big Bend, particularly along most backcountry roads and in

other remote areas, have cryptobiotic soil crusts, sometimes called “desert varnish” for their

homogenous color or “living soil crusts” for their composition. These upper layers of the desert

soil contain biotic organisms and are typically formed over long periods of time. Once

developed and when left undisturbed, desert pavements directly inhibit erosion and provide a

surface favorable for germination of seeds from a variety of endemic plant species, which further

stabilize the desert pavement and underlying substrate.

       26.     When desert pavements are disturbed by vehicles or otherwise breached, visible

scarring appears in the landscape and the underlying substrate becomes susceptible to erosion,

especially during heavy rains. Scars in desert pavement acts as conduits for water, which




                                                 6
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 7 of 21



promotes down-cutting and lateral erosion, further destabilizing the pavement in nearby areas

and the desert ecosystem.

       27.     Desert ecosystems are slow to recover from scars in desert pavements, which can

remain for decades or longer if not restored.

       28.     The desert environment within the Park also contains sediment referred to as “soft

alluvium.” Soft alluvium is loose, fine-grained soil or sediment that is made up of a variety of

materials, including organic matter. Alluvial sediment forms in water, which erodes and shapes

it, before being deposited in a non-marine setting.

       29.     The desert environment within the Park contains a variety of vegetation, including

desert plants, such as ocotillo, acacia, leather stem and creosote, and annual flowers like the bi-

colored mustard.

       30.     The Park provides various authorized recreational opportunities for visitors. The

Park contains an array of physical natural resources for visitors to study and explore, including

diverse geologic and paleontological resources. The Park also provides other uses of value to

visitors, including enjoyment of scenic vistas in the unique Chihuahuan Desert environment and

opportunities for solitude in backcountry areas.

       31.     Among other areas contained within the Park, and as pertinent to this Complaint,

the NPS owns and manages the following five sites as federal property that are part of the Park,

listed in Table 3, below. The sites listed in Table 1 are collectively referred to in this Complaint

as the “Five Sites:”

         Site Number             Site Name                  Latitude and Longitude
                                                             (in Decimal Degrees)
         “Site 1”         River Road West              29.054048, -103.35013383637154

         “Site 2”         River Road East              29.082106, -103.20894173940218



                                                   7
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 8 of 21



        “Site 3”         Glenn Springs Road          29.150381, -103.12094128730855

        “Site 4”         Hot Springs                 29.178687, -102.99890776115285

        “Site 5”         Carlota Tinaja              29.281395, -103.03494708634143



       32.     The Five Sites are all located along unpaved, primitive dirt roads that traverse

remote backcountry areas of Big Bend, including Glenn Springs Road and River Road.

       33.     At all times relevant to this Complaint, Big Bend has been a “System unit” within

the meaning of SURPA and 54 U.S.C. §§ 100102 and 100501.

       34.     At all times relevant to this Complaint, the desert pavement, soft alluvium, desert

vegetation, and other living and nonliving resources within Big Bend are each a “System unit

resource” within the meaning of SURPA, 54 U.S.C. § 100721(3)(A).

Federal Regulations Applicable to Public Use of National Park Areas

       35.     Title 36 of the Code of Federal Regulations sets forth federal regulations

governing Parks, Forests, and Public Property. More specifically, Volume 1, Chapter I, of Title

36 provides NPS regulations set forth in Parts 1-199.

       36.     The stated purpose of the regulations codified at 36 C.F.R. Parts 1-199 is to

“provide for the proper use, management, government, and protection of persons, property, and

natural and cultural resources within areas under the jurisdiction of the National Park Service.”

36 C.F.R. § 1.1(a). Additionally, these regulations are designed “to fulfill the statutory purposes

of units of the National Park System: to conserve scenery, natural and historic objects, and

wildlife, and to provide for the enjoyment of those resources in a manner that will leave them

unimpaired for the enjoyment of future generations.” Id. at § 1.1(b).




                                                 8
 
           Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 9 of 21



        37.     The regulations codified at 36 C.F.R. Parts 1-199 apply to “all persons entering,

using, visiting, or otherwise within: (1) [t]he boundaries of federally owned lands and waters

administered by the National Park Service . . . .”

        38.     Pursuant to 36 C.F.R. § 1.5(a), the superintendent of any National Park within the

National Park System may, inter alia: “(1) [e]stablish for all or a portion of a park area, a

reasonable schedule of visiting hours, impose public use limits, or close all or a portion of a park

area to all public use or to a specific use or activity[;]” or “(2) [d]esignate areas for specific use

or activity, or impose conditions or restrictions on a use or activity.”

        39.     Under 36 C.F.R. § 1.5(f), violating a use or activity restriction or condition or

public use limit, inter alia, is prohibited.

        40.     Under 36 C.F.R. § 1.5(e), except in emergency situations, the public must be

informed of, inter alia, any park-related use or activity restrictions or conditions, or public use

limits and public use limit procedures, in accordance with 36 C.F.R. § 1.7.

        41.     36 C.F.R. § 1.7 provides a variety of methods for public notification of, inter alia,

restricted or controlled public uses or activities within a national park, including: “[s]igns posted

at conspicuous locations, such as normal points of entry and reasonable intervals along the

boundary of the affected park locale . . . [m]aps available in the office of the superintendent and

other places convenient to the public . . . [or] [o]ther appropriate methods, such as the . . . use of

electronic media, park brochures, maps and handouts.”

        42.     Operating a vehicle within a National Park is subject to regulations governing

vehicle and traffic safety that are codified at 36 C.F.R. Part 4. As pertinent here, 36 C.F.R. §

4.10(a) prohibits the operation of a motor vehicle within a park “except on park roads, in parking

areas and on routes and areas designated for off-road motor vehicle use.”



                                                   9
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 10 of 21



Defendants’ Off-Road Driving in Big Bend National Park

       43.     Off-road driving by visitors in Big Bend, including in or around the Five Sites, is

a prohibited use under NPS regulations applicable to National Parks. Park visitors may only

operate motor vehicles on designated park roads and in parking areas within the Park.

       44.     At all times pertinent to this Complaint, signs warning Big Bend visitors that off-

road vehicle travel is prohibited were located conspicuously at Park entrances and along roads

within the Park.

       45.     The Park’s prohibition of off-road vehicle use is also stated in publically available

NPS regulations at 40 C.F.R. § 4.10 and visible on webpages within the “Plan Your Visit” and

“Scenic Drives” sections of the Park’s website.

       46.     On or about January 17-18, 2015, the Defendants visited Big Bend by entering the

Park at established entrances. Upon entry to the Park, Defendants traveled on Park roads with

visible signage prohibiting off-road vehicle use. Subject to a reasonable opportunity for further

investigation or discovery, Defendants traveled together within the Park and traveled with a

larger group of trucks.

       47.     During their visit alleged above in Paragraph 46, Defendants traveled on remote

backcountry roads within the Park, including Glenn Springs Road and River Road, and traveled

off-road with their trucks within one or more of the Five Sites.

       48.     During the weekend of January 17-18, 2015, an NPS volunteer assigned to work

in the backcountry area of the Park that encompasses the Five Sites, along with Park visitors,

reported to NPS Park Rangers the presence of multiple Ford pickup trucks traveling together in

Park areas including around one or more of the Five Sites.




                                                  10
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 11 of 21



       49.     On January 19, 2015, an NPS Park Ranger working in Big Bend was contacted by

the backcountry volunteer who performed duties for the NPS in and around the Five Sites,

among other areas. The NPS volunteer reported her discovery of off-road vehicle tire tracks in

one or more of the Five Sites while performing her duties that day.

       50.     The NPS volunteer had previously visited one or more of the Five Sites on

January 16, 2015, while performing similar duties, and did not observe the off-road vehicle tire

tracks or other disturbances to the areas during her prior visit.

       51.     On or about January 17, 2015, the NPS volunteer observed a Ford pickup truck

driving off-road at Site 4 and she approached the driver to stop the prohibited activity. Subject to

reasonable opportunity for further investigation or discovery, this truck was driven by Defendant

Olson and there was at least one other Ford Pickup in the vicinity of the Site, though no other

truck was observed in an off-road area. The NPS volunteer informed one or more of the drivers,

including Defendant Olson, that off-road vehicle use was prohibited in the Park.

       52.     Between January 17, 2015, and February 7, 2015, NPS Rangers conducted

investigations and concluded that Defendants and their vehicles were present within the Park on

or about January 17-18, 2015, in off-road areas within Big Bend at one or more of the Five Sites.

       53.     On or about February 6-7, 2015, or March 10, 2015, each of the Defendants was

interviewed by an NPS Park Ranger and admitted that he had driven in off-road areas in one or

more of the Five Sites within Big Bend on or about January 17-18, 2015.

       54.     Based on NPS investigations, during Defendants’ visit to Big Bend alleged above

in Paragraphs 46-47, Defendants drove their trucks into off-road areas at one or more of the Five

Sites listed above in Paragraph 31, Table 1.




                                                  11
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 12 of 21



        55.     Based on NPS investigations, Defendant Albagmi drove a truck in off-road areas

within, at least, Sites 2 and 5.

        56.     Subject to a reasonable opportunity for further investigation or discovery,

Defendant Albagmi also drove a truck off-road at one or more other Sites that are subject of this

Complaint.

        57.     Based on NPS investigations, Defendant Avilla drove a truck in off-road areas

within, at least, Sites 2 and 5.

        58.     Subject to a reasonable opportunity for further investigation and or discovery,

Defendant Avila also drove a truck off-road at one or more other Sites that are subject of this

Complaint.

        59.     Based on NPS investigations, Defendant Corrales drove a truck in off-road areas

within, at least, Sites 2 and 5.

        60.     Subject to a reasonable opportunity for further investigation or discovery,

Defendant Corrales also drove a truck off-road at one or more other Sites that are subject of this

Complaint.

        61.     Based on NPS investigations, Defendant Knox drove a truck in off-road areas

within, at least, Site 5.

        62.     Subject to a reasonable opportunity for further investigation or discovery,

Defendant Knox also drove a truck off-road at one or more other Sites that are subject of this

Complaint.

        63.     Based on NPS investigations, Defendant Olson drove a truck in off-road areas

within, at least, Sites 2 and 4.




                                                 12
 
           Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 13 of 21



       64.     Subject to a reasonable opportunity for further investigation or discovery,

Defendant Olson also drove a truck off-road at one or more other Sites that are subject of this

Complaint, including Sites 1 and 3.

       65.     Subject to a reasonable opportunity for further investigation or discovery, one

Defendant drove off-road at Site 1, as alleged above in Paragraphs 54-64, using a single area for

ingress to the off-road area, traveling along a single corridor, making a “K-turn,” and then

retracing the travel corridor to egress back to the primitive road.

       66.     Subject to a reasonable opportunity for further investigation or discovery, the

Defendants who drove off-road at Site 2, as alleged above in Paragraphs 54-64, traveled with

other trucks over certain off-road areas to park in a line of trucks approximately 150 feet away

from the nearest road. These Defendants drove into and out of the off-road area by veering off

of the nearby road in up to three distinct places. The Defendants who drove off-road at Site 2

made hard turns, “K-turns,” wheel turns, and forward and backward movements to park near one

another.

       67.     Subject to a reasonable opportunity for further investigation or discovery, one

Defendant drove off-road at Site 3, as alleged above in Paragraphs 54-64, traveling a short

distance and making a “K-turn.”

       68.     Subject to a reasonable opportunity for further investigation or discovery, one or

more Defendants drove off-road at Site 4, as alleged above in Paragraphs 54-64.

       69.     Subject to a reasonable opportunity for further investigation or discovery,

Defendants who drove off-road at Site 5, as alleged above in Paragraphs 54-64, traveled among a

larger group of trucks and parked in a dry riverbed wash, crossing a man-made stone barrier that




                                                 13
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 14 of 21



NPS staff had assembled between the primitive road and the off-road wash area to separate the

two.

Damage to Big Bend National Park and NPS Response Actions

       70.     Defendants’ off-road driving within one or more of the Five Sites during their

visit to Big Bend, as alleged above in Paragraphs 46-69, resulted in visible scarring to desert

pavement and the soft alluvium at Sites 1, 2, and 3, and caused other damages or other impacts to

other living and non-living resources within one or more of the Five Sites.

       71.     The visible scarring described above in Paragraph 70 is consistent with, in width

and other man-made patterns, tire tracks made by one or more vehicles.

       72.     Beginning on January 19, 2015, and continuing on several occasions thereafter,

Park Rangers and other NPS staff began visiting each of the Five Sites to assess damages at the

Sites, to take actions to prevent or minimize the destruction or loss of or injury to resources at the

Sites, and to monitor the ongoing effects of the incidents causing the destruction, loss, or injury

at the Sites. Additional response actions or damage assessments at the Five Sites may occur after

the date of this Complaint.

       73.     On January 20, 2015, an NPS pilot conducted a fly-over of the Park area

encompassing the Five Sites and took photographs of off-road tire tracks visible from the sky at

one or more of the Five Sites.

       74.     Satellite images of Sites 1, 2, and 3, obtained by the NPS after January 19, 2015,

displayed visible scarring consistent with off-road tire tracks at those Sites.

       75.     The NPS response actions and damage assessment at the River Road West Site

(Site 1) alleged above in Paragraph 72 revealed the presence of tire tracks in the desert pavement

and soft alluvium, displaced rocks, and injury to the berm area that borders the permitted road



                                                  14
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 15 of 21



area and separates it from the off-road area. The tracks suggest nearby, though separate, points

of off-road ingress and off-road egress, movement consistent with hard turns and “K-turns,” and

furrows at least one inch deep.

       76.     As a result of the damage assessment of Site 1, the NPS calculated that there were

826 linear feet of tire tracks and an overall impacted area of 669 square feet within Site 1. Based

on the damage assessed, the NPS determined that system unit resources in Site 1 required active

restoration (restoration requiring human intervention) to occur along with passive restoration

(restoration occurring naturally in the environment without human intervention), including

actions to prevent or minimize destruction or loss of or injury to Site 1 and actions to monitor

ongoing effects of causal incidents.

       77.     Restoration of Site 1 is ongoing as of the date of this Complaint.

       78.     Subject to reasonable opportunity for further investigation or discovery, at least

Defendant Olson caused the damage assessed at Site 1 and caused response costs to be incurred

by the United States.

       79.     The NPS response actions and damage assessment at the River Road East Site

(Site 2) alleged above in Paragraph 72 revealed the most significant damages of any of the Five

Sites. Site 2 had significant tire tracks in the desert pavement and soft alluvium, displaced rocks,

damaged vegetation, including the destruction of or injury to numerous plants and hundreds of

annual flowers, and visible disruption around the road edges traveled for ingress and egress to

and from the off-road area. The tracks were concentrated around an area approximately 150 feet

away from the road and were consistent with hard turns, “K-turns,” and wheel turns creating

furrows at least one inch deep.




                                                15
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 16 of 21



       80.     As a result of the damage assessment of Site 2, the NPS calculated that there were

1,319 linear feet of tire tracks and an overall impacted area of 1,695 square feet within Site 2.

Based on the damages assessed, the NPS determined that system unit resources in Site 2 required

active restoration to occur along with passive restoration, including actions to prevent or

minimize destruction or loss of or injury to Site 2 and actions to monitor ongoing effects of

causal incidents.

       81.     Restoration of Site 2 is ongoing as of the date of this Complaint.

       82.     At least Defendants Olson, Albagmi, Avila, and Corrales caused the damages

assessed at Site 2 and caused response costs to be incurred by the United States.

       83.     The NPS response actions and damage assessment at the Glenn Springs Road Site

(Site 3) alleged above in Paragraph 72 revealed the presence of tire tracks in the desert

pavement, short tire furrows, and tracks consistent with a “K-turn” in an off-road area a short

distance from the primitive road.

       84.     As a result of the damage assessment of Site 3, the NPS calculated that there were

89 linear feet of tire tracks and an overall impacted area of 78 square feet within Site 3. Based

on the damages assessed, the NPS determined that system unit resources in Site 3 required some

active restoration to occur along with passive restoration, including actions to prevent or

minimize destruction or loss of or injury to Site 3 and actions to monitor ongoing effects of

causal incidents.

       85.     Restoration of Site 3 ongoing as of the date of this Complaint.

       86.     Subject to reasonable opportunity for further investigation or discovery, at least

Defendant Olson caused the damages assessed at Site 3 and caused response costs to be incurred

by the United States.



                                                 16
 
            Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 17 of 21



          87.   The damage assessments at the Hot Springs Site (Site 4) and the Carlota Tinaja

Site (Site 5) alleged above in Paragraph 72 did not reveal injuries of significance that would

require active restoration.

          88.   As a result of the damage assessments of Site 4 and Site 5, the NPS determined

that system unit resources in Site 4 and Site 5 did not require active restoration, but the NPS will

continue to assess passive restoration and monitor any ongoing effects from the incidents.

          89.   Subject to reasonable opportunity for further investigation or discovery, at least

Defendant Alvin Olson drove off-road in Site 4 and caused damages (including assessment

costs) and response costs to be incurred by the United States.

          90.   At least Defendants Albagmi, Avila, Corrales, and Knox drove off-road in Site 5

and caused damages (including assessment costs) and response costs to be incurred by the United

States.

                                CLAIM FOR RELIEF
                     (SYSTEM UNIT RESOURCES PROTECTION ACT)

          91.   The allegations in Paragraphs 1 through 90 are re-alleged and incorporated herein

by reference.

          92.   Defendants’ off-road driving at one or more of the Five Sites during their visit to

Big Bend, as alleged above in Paragraphs 46-69, caused the destruction or loss of or injury to

“System unit resources” within the boundaries of Big Bend, including but not limited to the

following resources: desert pavement, soft alluvium, plants, annual flowers, other vegetation, and

other living and non-living resources.

          93.   At times relevant to this Complaint, NPS park rangers, federal law enforcement

officers, and other employees of the United States took action to prevent or minimize destruction

of, loss of, and/or injury to System unit resources that resulted from Defendants’ activities


                                                 17
 
           Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 18 of 21



alleged above in Paragraphs 46-69, including but not limited to response actions described in

Paragraphs 70-90.

       94.     At times relevant to this Complaint, NPS park rangers and other employees of the

United States took action to assess the extent of, and to monitor the ongoing effects of, the

destruction, loss, or injury to System unit resources that resulted from Defendants’ activities

alleged above in Paragraphs 46-69.

       95.     At all times relevant to this Complaint the United States incurred and will

continue to incur damage assessment costs to address damages at the Five Sites.

       96.     At times relevant to this Complaint, the United States incurred and will continue

to incur the following damages because of the off-road driving that occurred on or about January

17-18, 2015: the costs of replacing, restoring, or acquiring the equivalent of System unit

resources within the Five Sites; significant losses of use of System unit resources within the Five

Sites pending their restoration or replacement or the acquisition of an equivalent resource; and

the value of lost use of Park System unit resources that cannot be replaced or restored.

       97.     As of the date of this Complaint, the total response costs and damage assessment

costs incurred by and unreimbursed to the United States, as alleged above in Paragraph 95 is

$10,662.

       98.     As of the date of this Complaint, the total damages incurred by and unreimbursed

to the United States, as alleged above in Paragraph 96, is $52,451.

       99.     Defendants’ off-road driving activities alleged above in Paragraphs 46-69 caused

injury to the Five Sites and caused the United States to incur “response costs” and “damages”

(including assessment costs) as those terms are defined by SURPA, 54 U.S.C. § 100721.




                                                 18
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 19 of 21



       100.    Each of the Defendants are persons that destroyed, caused the loss of, or injured

System unit resources within Big Bend.

       101.    Pursuant to SURPA, 54 U.S.C. § 100722(a), each of the Defendants that

destroyed, caused the loss of, or injured System unit resources at a Site, as alleged above in

Paragraphs 46-69, is jointly and severally liable for the damages and response costs incurred by

the United States as a result of Defendants’ activities relating to that Site.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States requests that this Court:

       A.      Enter judgment in favor of the United States and against Defendants for the

response costs and damages that the United States incurred in accordance with SURPA, 54

U.S.C. §§ 100721 to 100725; and

       B.      Order such other relief as this Court may deem just and proper.

                                               Respectfully submitted,

                                               FOR THE UNITED STATES OF AMERICA

                                               KAREN DWORKIN
                                               Deputy Assistant Section Chief
                                               Environmental Enforcement Section
                                               Environment and Natural Resources Division
                                               United States Department of Justice

                                               /s/ Robyn E. Hanson
                                               ROBYN E. HANSON
                                               Trial Attorney, NY Bar # 4462339
                                               Environmental Enforcement Section
                                               Environment and Natural Resources Division
                                               United States Department of Justice
                                               999 18th Street, South Terrace, Suite 370
                                               Denver, CO, 80202
                                               (303) 844-1558
                                               robyn.hanson@usdoj.gov

                                                  19
 
         Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 20 of 21




    OF COUNSEL:

    MICHAEL C. WILLIAMS
    Attorney-Advisor
    United States Department of the Interior
    Office of the Solicitor
    Southwest Regional Office
    755 Parfet Street, Suite 151
    Lakewood, CO 80215




                                               20
 
          Case 4:19-cv-00002-DC Document 1 Filed 01/15/19 Page 21 of 21



                                 CERTIFICATE OF SERVICE
       I hereby certify that on the 15th day of January, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system. I hereby certify that I have mailed by
United States Postal Service the document to the following non-CM/ECF participants:
Faheed Albagmi
23130 Isthmus Cove Ct.
Katy, Texas, 77494-6500

Manuel Avila
1509 Finsterwald Place
El Paso, Texas, 79936-6011

Eberth Corrales
15810 Crooked Lake Way S.
Cypress, Texas, 77433-4638

David Knox
11911 Eagle Ridge Drive
Dayton, Texas, 77535-1022

Alvin Olson
2106 Briarview Drive
Houston, Texas, 77077-4326


                                                              /s/ Robyn E. Hanson




                                                 21
 
                                     Case 4:19-cv-00002-DC Document 1-1 Filed 01/15/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    FAHEED ALBAGMI, MANUEL AVILA, EBERTH CORRALES, DAVID
                                                                                                            KNOX, and ALVIN OLSON
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Fort Bend
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Robyn E. Hanson, U.S. Department of Justice, 999 18th Street, South
Terrace, Suite 370, Denver, CO 80202, 303-844-1558


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           System Unit Resources Protection Act, 54 U.S.C. §§ 100721-100725
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of response costs and damages resulting from off-road use of vehicles in national park.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/15/2019                                                              /s/ Robyn E. Hanson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
